Title: To Thomas Jefferson from Ira Allen, 15 August 1808
From: Allen, Ira
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Augt. 15th. 1808
                  
                  I have had a Recent Intervew with Mr. Rodney on the Subject of his opinion Respecting my Claims on the British government which he informs is in my favour But that he Cannot Give me a Copy without your Permition—
                  This Cause has grown out of the Events of National Revolutions which Removes it from a Private Capture to that of a National Cause and makes it Peculearly hard on the sufferers which has Necessitated me to solissit the aid of government—
                  The opinion of the attorney general would Lay a Bacis to obtain Esential Documents from Vermont which I Shall Lay before you in october Next before Sending an agmt. to England 
                  I am with Great Respect your most obedient Humble Servt
                  
                     Ira Allen 
                     
                  
               